 

Exhibit 10.1

 

March 21, 2016

 

Pioneer Power Solutions, Inc.

Pioneer Electrogroup Canada Inc.

400 Kelby Street, 9th Floor

Fort Lee, NJ 07024

Attention: Thomas Klink

 

 



Re:

Limited Duration Waiver and Consent Letter

 

Gentlemen:

 

Reference is hereby made to that certain Credit Agreement dated as of June 28,
2013, as amended (the “PPSI Credit Agreement”), between Pioneer Power Solutions,
Inc. (the “US Borrower”), the Guarantors party thereto and Bank of Montreal (the
“Bank”), acting through its Chicago branch, to that certain Amended and Restated
Letter Loan Agreement dated as of June 28, 2013, as amended, among Pioneer
Electrogroup Canada Inc., a Quebec corporation (“PECI”) as borrower (the
“Canadian Borrower”), and the Bank (“PECI Letter Loan Agreement”) and the
Limited Duration Waiver and Consent Letter dated November 18, 2015 issued by the
Bank and consented to by the US Borrower and the Canadian Borrower (the 1st
Waiver and Consent Letter”). Capitalized terms used herein without definition
shall have the same meanings herein as such terms have in the PPSI Credit
Agreement and in the 1st Waiver and Consent Letter.

 

As indicated in the 1st Waiver and Consent Letter, the US Borrower disclosed to
the Bank on November 4, 2015 its failure to pay the Payroll Tax Liability and
that based on the September 30, 2015, draft financial statements and covenant
forecast furnished by the US Borrower to the Bank, the Loan Parties and their
Subsidiaries were not able to comply with the financial covenant levels set
forth in Section 8.23(e) as of September 30, 2015, and the Loan Parties and
their non-Canadian Subsidiaries were not in compliance with respect to the Total
Leverage Ratio covenant set forth in Section 8.23(a) of the PPSI Credit
Agreement and the Fixed Charge Coverage Ratio covenant set forth in
Section 8.23(c) of the PPSI Credit Agreement. Each such event, along with the
default by the Canadian Borrower set forth in the next paragraph, constituted
and still constitutes an Event of Default under Section 9.1 of the PPSI Credit
Agreement.

 



 

 

 

Also as stated in the 1st Waiver and Consent Letter, based on the draft
financial statements for the quarter ending September 30, 2015 submitted to the
Bank, the Canadian Borrower was and is still in default to comply with the
financial assistance restrictions set forth in paragraph 1.5 of Schedule VI
(Negative Covenants) of the PECI Letter Loan Agreement. Such default along with
the events of default of the US Borrower under the PPSI Credit Agreement
constitute Events of Default under the PECI Letter Loan Agreement.

 

The US Borrower, the Canadian Borrower and the Guarantors under the PPSI Credit
Agreement and the PECI Letter Loan Agreement (collectively the “Obligors”)
requested that the Bank waive the defaults described in the two prior paragraphs
(the “Existing Defaults”).The Bank waived the Existing Defaults through January
31, 2016 as appears from the 1st Waiver and Consent Letter.

 

At the request of the US Borrower, PECI was also permitted to borrow up to the
equivalent in Canadian dollars of US$3,000,000 under Facility A under the PECI
Letter Loan Agreement (subject to availability under the monthly margin
requirement set forth in the PECI Letter Loan Agreement) and on-lend those
proceeds to the US Borrower for working capital.

 

Since then, the Bank has engaged the services of a financial advisor to perform
certain tasks and verifications as further described in the 1st Waiver and
Consent Letter. Although the financial advisor has completed some of the
required tasks, further work needs to be performed to conclude their engagement
and accordingly the Bank needs additional time to analyze the information that
it has and the information that will be provided to it.

 

In the interim, the US Borrower and the Canadian Borrower have requested the
following:

 

a)PECI be further allowed to increase its borrowings under Facility A of the
PECI Letter Loan Agreement up to the equivalent in Canadian dollars of
US$5,000,000 (subject to the maximum under the PECI Letter Loan Agreement and
the availability under the monthly margin requirement set forth in the PECI
Letter Loan Agreement as amended temporary under b) below) and on-lend those
proceeds to the Borrower for working capital (the “Intercompany Loan”), and    

b)For the PECI Letter Loan Agreement: a forward margin deficit provision up to a
maximum amount of the equivalent in Canadian dollars of $5,000,000 and for the
PPSI Credit Agreement: a forward margin deficit provision up to a maximum amount
of US$5,000,000. For greater clarity, it is understood that such forward margin
deficit provisions shall not allow any aggregate borrowings by the Borrowers
above the maximum authorized amounts under the PECI Letter Loan Agreement and
the PPSI Credit Agreement.

 



 - 2 - 

 

 

(the “Temporary Covenant Accommodations”)

 

In light of the above, the Bank hereby waives the Existing Defaults and agrees
to tolerate the Temporary Covenant Accommodations through April 30, 2016 and
only through April 30, 2016, subject to the Obligors’ strict compliance with the
following conditions:

 

(a)Conditions for the Intercompany Loan. The Bank hereby consents to the
Intercompany Loan provided that the advance to PECI to make such Intercompany
Loan will be deemed to be a US Base Rate advance bearing interest at the US Base
Rate plus 2.50% per annum under the PECI Letter Loan Agreement and will be fully
secured by all Security Documents referred to in such PECI Letter Loan
Agreement. The amount of financial assistance (by way of loan, guarantee or
otherwise) set forth in paragraph 1.5 of Schedule VI (Negative Covenants) of the
PECI Letter Loan Agreement to any of the persons enumerated in the said
paragraph 1.5 is hereby amended to provide for a maximum aggregate amount which
is comprised of an amount of US$4,115,641 (the aggregate amount of financial
assistance as of June 30, 2015) plus the principal amount of the Intercompany
Loan up to US$5,000,000. PECI will not be entitled to make any draw under
Facility A for the purpose of making advances under the Intercompany Loan to the
US Borrower (“Interco Loan Drawing”) unless it has received the specific written
authorization of the Bank for each drawing. In order for the Bank to consider
any such drawing, PECI will need to submit to the Bank, at least two (2)
Business Days before any proposed drawing, a notice of borrowing signed by
Nathan Mazurek and Thomas Klink of PECI together with a list of the
invoices/items/payables the US Borrower intends to pay with such drawing and the
reason for such payments.

 

(b) Bank’s Financial Advisor. The Bank has retained the services of a financial
advisor, namely Alvarez & Marsal Canada ULC (“A&M”) which engagement was
accepted by the Obligors on December 2, 2015. The Bank shall continue to have
the right to engage on its own behalf a financial advisor to evaluate the
financial condition, operating performance, and business prospects of the
Obligors and to perform such other information gathering or evaluation acts as
may be reasonably requested by the Bank, and the costs and expenses of such
financial advisor shall be borne by the Obligors and constitute part of the
Obligations. Each Obligor shall take reasonable steps to make available to such
financial advisor and its representatives such information respecting the
financial condition, operating performance, and business prospects of such
Obligor as may be reasonably requested and shall make its officers, employees,
and independent public accountants available with reasonable prior notice to
discuss such information with such financial advisor and its representatives.

 

(c) Cash Flow and Variance Reports. No later than Tuesday of each week, the US
Borrower shall continue to provide to the Bank an updated 13-week cash flow
forecast showing projected cash receipts and cash disbursements (including
referencing line item sources and uses of cash) of the US Borrower and its
Subsidiaries over the following 13-week period, together with a reconciliation
of actual cash receipts and cash disbursements of the US Borrower and its
Subsidiaries from the prior week against the prior week forecast and showing any
deviations on a cumulative basis and providing a written explanation of the
variances), prepared by the US Borrower and in form and substance, and with such
detail, as the Bank may request. In addition, the Canadian Borrower shall
continue to provide to the Bank no later than Tuesday of each week a 13-week
cash flow forecast showing projected cash receipts and cash disbursements
(including referencing line item sources and uses of cash) for its activities
and those of its subsidiaries, if any, in the form currently delivered to the
Bank or with such modifications as may be requested by the Bank from time to
time.

 



 - 3 - 

 

 

(d) Monthly Reporting.

 

(i) PPSI Credit Agreement Reporting. The US Borrower shall continue to provide
the financial reporting required by Section 8.5(b) of the PPSI Credit Agreement
for the four quarters of each fiscal year within 45 days after the last day of
each quarter and shall also provide the Bank, for non-quarter-end months, with
balance sheets and statements of income, on a consolidated and non-consolidated
basis, within 30 days of the last day of each month.

 

(ii) PECI Letter Loan Agreement Reporting. The Canadian Borrower shall continue
to provide the financial reporting required by clause (b) of the Reporting
Requirements section of the PECI Letter Loan Agreement for the four quarters of
each fiscal year within 45 days after the last day of each quarter and shall
also provide the Bank, for non-quarter-end months, with balance sheets and
statements of income, on a consolidated and non-consolidated basis, within 30
days of the last day of each month.

 

(e) No Permitted Acquisitions. Notwithstanding the terms of the PPSI Credit
Agreement, the US Borrower shall not be permitted to do any Acquisitions.

 

(f) Payroll Tax Liability. The US Borrower shall deliver to the Bank copies of
any agreements and communications with the IRS promptly upon receiving or
sending the same.

 

(g) Default Rate Pricing In Effect. Notwithstanding the waivers contained
herein, and as stipulated in the 1st Waiver and Consent Letter, from and after
November 16, 2015, (i) the Obligations under the PPSI Credit Agreement shall
bear interest at the default rate as provided in Section 2.9 thereof until the
Bank has advised in writing to the contrary, (ii) the US Borrower will not be
permitted to continue Eurodollar Loans with Interest Periods of longer than one
(1) month, nor convert any U.S. Prime Rate Loans into Eurodollar Loans with
Interest Periods of longer than one (1) month, (iii) all outstanding advances
under the PECI Letter Loan Agreement shall bear interest at the default rate set
forth in the PECI Letter Loan Agreement; (iv) PECI will not be permitted to make
any advances at LIBOR with an interest period in excess of one (1) month and (v)
the interest rate for any LIBOR advance or bankers acceptances under the PECI
Letter Loan Agreement shall be specifically amended so that all such LIBOR
advances or bankers acceptances bear interest at the applicable rate set forth
in such PECI Letter Loan Agreement plus 2% per annum.

 



 - 4 - 

 

 

(h) Acknowledgement. The US Borrower acknowledges and agrees that the principal
balance (excluding interest and fees) owed to the Bank under the PPSI Credit
Agreement as of March 18, 2016 was US$14,290,990.85, as further detailed in
Annex “A”. Also, PECI acknowledges and agrees that the principal balance
(excluding interest and fees) owed to the Bank under the PECI Letter Loan
Agreement as of March 18, 2016 was CAN$765,087.69 and US$ 4,641,916.10, as
further detailed in Annex “B”.

 

This consent and waiver is limited to the matters and for the periods expressly
set forth above. By its execution of this letter, the Obligors agree that they
remain obligated to comply with the terms of the PPSI Credit Agreement and PECI
Letter Loan Agreement, and that the Bank shall not be obligated in the future to
waive any provision of the PPSI Credit Agreement or the PECI Letter Loan
Agreement. On April 30, 2016 or any earlier date if the financial information
received by the Bank from its financial advisor confirms a significant
deterioration of the Obligors’ financial situation or if the security position
of the Bank is, in the sole opinion of the Bank, insufficient, this waiver shall
become null and void and from and after such date, the Bank shall have all of
the rights available to it as a result of the Existing Defaults and the
Temporary Covenant Accommodations shall no longer be in force and effect or
tolerated, all as though this waiver had never been granted, unless a further
amendment or waiver is granted pursuant to the PPSI Credit Agreement and the
PECI Letter Loan Agreement.

 

Except as specifically waived or amended hereby, all of the terms and conditions
of the PPSI Credit Agreement and the PECI Letter Loan Agreement stand and remain
in full force and effect. This waiver letter shall be effective upon the
execution and delivery hereof by the Bank and the Obligors. Please provide your
consent to the conditions set forth in this waiver letter to the Bank by no
later than March 24, 2016.

 

This waiver letter may be executed in any number of counterparts, and by
different parties on separate counterpart signature pages, each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument. Delivery of a counterpart hereof by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart hereof.

 



 - 5 - 

 

 

This waiver letter is entered into between us as of the date and year first
above written.

 



  Bank of Montreal, acting through its Chicago Branch           By /s/ Randon
Gardley     Name Randon Gardley     Title Vice President           Bank of
Montreal           By /s/ Doreen Peters     Name Doreen Peters     Title Account
Manager           By /s/ Michael Masson     Name Michael Masson     Title
Account Manager

 



[Signature Page to Waiver Letter]

 

 

 

 

This waiver letter is acknowledged and agreed to as of the date and year first
above written.

 



  Pioneer Power Solutions, Inc.           By /s/ Nathan Mazurek     Name: Nathan
Mazurek     Title: President           By /s/ Thomas Klink     Name Thomas Klink
    Title: Chief Financial Officer           Pioneer Electrogroup Canada Inc.  
        By /s/ Nathan Mazurek     Name Nathan Mazurek     Title: President      
    By /s/ Thomas Klink     Name Thomas Klink     Title: Chief Financial Officer
          Jefferson Electric, Inc.           By /s/ Nathan Mazurek     Name
Nathan Mazurek     Title: President           By /s/ Thomas Klink     Name
Thomas Klink     Title: Chief Financial Officer

  

[Signature Page to Waiver Letter]

 



 

 

 



  Pioneer Critical Power Inc.           By /s/ Nathan Mazurek     Name Nathan
Mazurek     Title: President           By /s/ Thomas Klink     Name Thomas Klink
    Title: Chief Financial Officer           Pioneer Custom Electrical products
corp.           By /s/ Nathan Mazurek     Name Nathan Mazurek     Title:
President           By /s/ Thomas Klink     Name Thomas Klink     Title: Chief
Financial Officer           Titan Energy Systems, Inc.           By /s/ Nathan
Mazurek     Name Nathan Mazurek     Title: President           By /s/ Thomas
Klink     Name Thomas Klink     Title: Chief Financial Officer

 

[Signature Page to Waiver Letter]

 

 

 

 

Annex A

 

Pioneer Power Solutions Inc: Outstanding Borrowings as of March 18, 2016 Credit
Facility Borrowings in CAD Borrowings in USD Revolving Facility; Revolving
Credit Line   9,538,106.87 Term Loan Facility   4,750,000.00 Corporate
MasterCard   2,883.98 Total Borrowings   14,290,990.85

 

 

 

 

Annex B

 

Pioneer Electrogroup Canada Inc: Outstanding Borrowings as of March 18, 2016
Credit Facility Borrowings in CAD Borrowings in USD Facility A: Revolving Demand
Loan 288,258.75 3,857,916.10 Facility B: 5 year Term Loan 471,288.71 0 Facility
C: 5 year Term Loan 0 784,000 Facility D: Corporate MasterCard 5,540.23 0 Total
Borrowings 765,087.69 4,641,916.10

 



 

 